UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERCULANO ALBARRAN-MARTINEZ,     a/k/a   El   Nene,   a/k/a   Oscar
Hernandez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:10-cr-00005-RLV-DCK-1; 5:13-cv-
00052-RLV)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herculano Albarran-Martinez, Appellant Pro Se.  Thomas Richard
Ascik, Assistant United States Attorney, Asheville, North
Carolina; Steven R. Kaufman, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herculano       Albarran-Martinez        seeks        to   appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.    § 2253(c)(1)(B)         (2006).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this    standard        by     demonstrating       that

reasonable      jurists     would    find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief      on   procedural       grounds,       the    prisoner      must

demonstrate     both    that   the    dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Albarran-Martinez      has    not    made    the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                         2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3